                                          Case 3:20-cv-07760-JCS Document 69 Filed 11/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SYNKLOUD TECHNOLOGIES, LLC,
                                   7                                                       Case No. 20-cv-07760-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                        ORDER SETTING CASE
                                   9                                                       MANAGEMENT CONFERENCE
                                         ADOBE INC.,                                       [Reassigned Case]
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          The above-entitled matter having been reassigned to Chief Magistrate Judge Joseph C.

                                  15   Spero for trial and all further proceedings, IT IS HEREBY ORDERED, pursuant to Fed. R. Civ. P.

                                  16   16 and Civil L.R.16-10, that a Case Management Conference shall be held in this case on

                                  17   February 5, 2021, at 2:00 p.m., via Zoom Webinar. Zoom Webinar link can be found on Chief

                                  18   Magistrate Judge Spero’s web page. Zoom Webinar ID: 161 926 0804. Passcode: 050855.

                                  19          The parties shall appear in person or through lead trial counsel and shall be prepared to

                                  20   discuss all items referred to in Civil L.R.16-10. Pursuant to Civil L.R.16-3 and 16-9, the parties

                                  21   shall meet and confer and file a joint case management statement and proposed order no later than

                                  22   January 29, 2021. If any party is proceeding without counsel, separate statements may be filed

                                  23   by each party.

                                  24          All documents filed with the Clerk of the Court shall list the civil case number followed

                                  25   only by the initials "JCS." One copy shall be clearly marked as a chambers copy.

                                  26

                                  27

                                  28
                                          Case 3:20-cv-07760-JCS Document 69 Filed 11/04/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: November 4, 2020

                                   3                                        ____________________________
                                                                            JOSEPH C. SPERO
                                   4                                        United States Chief Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
